SENSGASYE: 284 09GKARS-MID Roche 47-4 Mile 0714/20 Page 1 of 8 PagelD #: 587

U.S. Department of Justice . Regional Administrative Remedy Appeal

 
 

- Federal Bureau of Prisons
Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

 

with this appeal.
Gottesfeld, Martin, S. 12982-104 D/CMU FCI-THA
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- REASON FOR APPEAL ‘The procedure proffered by Warden Brian Lamer violates the anonymity requirement of 28
28 C.F.R. § 115.51(b) by requiring me to identify myself as the originator of my PREA complaints to the small mmber of
static QW unit staff who accept care, custody, and control of my outbound physical correspondence. ‘The FCI-IHA QU
prisoner population, unit team, and (hopefully) frequency of external. PREA complaints made and handled thereby are all
sufficiently small that, in all cases using the procedure proffered by Warden Brian Lammer, unit staff would know exactly
who filed each and every specific camplaint. Moreover, the procedure Warden Brian Lanner proffers does not exist and he
lacks the authority to create it ad hoc. Progran Statement 5214.02 Comnications Managenent Unit[ sic] specifically
forbids the proffered procedure for prisoner correspondence to and fiom the OIG and such use of the procedure manifestly
violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevent superceding regulation in ‘the Federal
Register nor implenented the required public-coment period in regards thereto.
Please fulfill my original request in a legitimate mamer consistent with all relevant laws and regulations.
NO RETALIATION PLEASE.

From:

July 7th, 2020 (Tue.)

 

 

DATE SIGNATURE OF REQUESTER

Part B - RESPONSE

 

 

DATE REGIONAL DIRECTOR
_ If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response.

 

 

 

 

 

DATE

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C - RECEIPT .
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
3 oad : SIGNATURE, RECIPIENT OF REGIONAL APPEAL

BP-230(13)
Case 2:20-cv-00012-JRS-MJD Documef\t 4At (Filed 07/14/20 Page 2 of 8 PagelD #: 588

U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

[YRstitution Li Region L Central

| { ML Unit

 

 

 

Receipt of
Administrative Remedy

Inmate Name: (blest, PNarhtL Reg. No.: DUAL
Administrative Remedy No.: NLi02 % A

 

Received on this qe day of _ Jul Y ; 2020.
~e as
Signature/Title of Staff

lf Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by 7]! , 2020.

Edits received by Unit Team on this day of , 2020.

 

Signature/Title of Staff

 
Case 2:20-cv-00012-JRS-MJD Pocumary 475 piled 07/14/20 Page 3 of 8 PagelD #: 589
oO

Remedy No.: 1000236-F1 | FCC Terre Haute, IN

PART B - RESPONSE

t

This is in response to your Administrative Remedy receipted December 10, 2019, in
which you allege that you do not have a confidential way to make a PREA complaint.
For relief, you request to be able to make a PREA report confidentially.

A review of your request reveals the CMU is established to house inmates who require
increased monitoring of communications with persons in the community to protect the
safety, security and orderly operation of Bureau facilities, and to protect the public. You
and the other CMU inmates are permitted to submit a PREA complaint to OIG without
review by staff in a manner consistent with Program Statement 5214.02,
Communications Management Units. You may draft a PREA complaint and provide it to
staff in an unopened envelope so they may scan the document for contraband prior to it
being sealed for mailing, similar to the processing of mail to or from an attorney. The
complaint will then be mailed to the outside entity for processing as they deem
appropriate, which may include an independent or local investigation.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.

slesles | CFE
Date B. Lammer, Warden

 

 

G ok 40
~ Case 2:20-cv-00012-JRS-MJD pobinad 7-1 Filed 07/14/20 Page 4 of 8 PagelD #: 590
U.S. DEPARTMENT OF JUSTICE REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

Gottesfeld, Martin, S. 12982-104 D/CMU FCI-THA
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
‘Part A~ INMATE REQUEST Please fix the current noncompliance with 28 G.F.R. § 115.51(b) in the FCI-IHA QW by
Pooviding anonymous access to an external PREA hotline or other entity outside the DOJ, and please Fix TRULINS so that the
"Request to Staff"' button is no longer disabled in the MU.

I filed the BP-8 that corresponds to this BP-9 more than eleven (11) days ago and never heard beck. T thus take the lack of
response to my attempt at informal resolution as a denial thereof and file this BP-9.

‘There is no way for FCI~IHA QW irmtes to anonymously report PREA violations "to a public or private entity or office that
is not part of the agency, and that is able to receive and immediately forward reports of sexual abuse... to agercy
officials, allowing the imate to remain anonymous upon request."' There is no access to PREA hotlines in the FCI-THA QU
and no way for PREA reports to be submitted anonymously. My prior attempt to report anonymously a PREA violation by Todd
Royer to the OIG led directly to intemal S.I.S. Lt. Baker trying to interview me in the QW and this was wolly
inappropriate. We ane unable to contact the OIG through TRULINGS because the button is disabled.

NO RETALIATION PLEASE.

Sun., Dec. 8th, 2019 LE
QO SIGNATURE OF REQUESTER

DATE
Part B- RESPONSE

From:

 

 

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:
CASE NUMBER: WWIRG-E

Part C- RECEIPT

 

Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO, . UNIT INSTITUTION

SUBJECT: | Q ov. AS

DATE & RECIPIENT’S SIGNATURE (STAFF MEMBER) : BP-229(13)

 

 

APRIL 1982

Hiep 1A

 
Case 2:20-cv-00012-JRS-MJD Document 47-1 Filed 07/14/20 Page 5 of 8 PagelD #: 591

So &

Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

 

     

 

     

         
 

 

 

Int : ‘Register dh 2d! Loy:
Un A eee Date Submitted; Tue} -Nov..26thy
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrati

  

Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
Counselor. ‘

 

‘Section 1a: Briefly state your specific single complaint: There is no way for FCI-THA CMU

inmates to anonymously report PREA violations "to a public or private
entity or office that is not part of the agency, and that is able to
receive and immediately forward reports of sexual abuse... to agency
officials, allowing the inmate to remain anonymous upon request." There is
no access to PREA hotlines in the FCI-THA CMU and no way for PREA reports
to be submitted anonymously. My prior attempt to anonymously report a PREA
violation by Todd Royer to the OIG led directly to internal S.1I.S. Lt.
Baker trying to interview me in the CMU and this was wholly inap ropriate.

We are unable to_ contact the OIG through TRULINCS because the button is disabled.

 

‘Section 1b: Briefly state the resolution you request! Please fix the current ‘noncompliance
with 28 C.F.R. § 115.51(b) in the FCI-THA CMU by providing anonymous access

to an external PREA hotline or other entity outside the DOJ, and please fix',

TRULINCS so that7the "Request to Staff" button is no longer disabled in the

 

b =

Inmate Signature’ (=> = Z

 

 

Counselor Printed Name/Signattire:

    

 

‘ Section:2 Departmeént’Assigne

       

       

| Date Due Ee

   

 

 

 

 

 

 

 

 

‘Date Assigned?! yo" 0 see Shh ee, a J
QO Food Service O. Unit Mgmt O  Unicor 0) Education
O Psychology O Medical O Chaplain 0 Recreation
O Trust Fund O Custody (} Facilities 0) Safety
QO ISM/Mailroom QO Admin. . O SIs

 

Section 3: Dépariment Head Response.

_ | Issue Resolved Comments:

 

issue Un-resolved Comments: | a

 

Unable to Address Issue Comments:

 

 

Inmate Signature if Resolved:

 

 

 

s ac pes

 

Staff Signature:

     

         

 

 

BP-8- BP-9 issued BP-9 : To Admin Retuined

   

 

 

BP-8
issued to ~ | returned to | to inmate returned to Remedy as Rejected |_
‘| inmate | Counselor Unit Team Clerk
Date «| /y~9-19 a
Time. | °7300...-

 

 

 

 

 

 

| Staff |B: ercéle

 

 

 

.

 

eo POLES
THX-1330.18C bE vee tos Page 7

i

 

i

CMU.

 

 
 

     
  
   
  

 

Meckn S. Gothesta
Bp Ree No, 429 62-404

BE Feder Correctional Tustibsbion
EH pe. Box 33 ,

 

 
    
  
  

   

\erse haute, TN H7TS0%
| Ba

1

USPS TRACKING #
‘il

UNITED STATES

POSTALSERVICE 0
9114 9023 0722 4792 9874 44

Label 400 Jan. 2013 |

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12982-1042 a
North Central Region

400 State AVE

Kansas CITY, KS 66101-2492

United States

 
 
      

|
oe
i
j
|

   

      
 
 

 

 

|
|

|

i

. . Re Ne. 4900026- A :
: Ty aie thovston v, Leck) 469 US. 1a ae)

 

 

  

20X0-07-07 Che.)
BP=10 -PAZA Woblnes
ARP N. 10002.3G-FL

    

 
ase 2:20-ey-d001a-JIRS-MJD Document 47-1 Filed 07/14/20 Page 7 of 8 PagelD #: 593
FOIA g g

 

 

 

 

 

 

 

 

 

 

 

M30 0 Chere, | C2xe |

 

ah a

nore tebe page

 

 

 

  

machen VS _On Jainshrk et

 

 

This) onedn Pe aos ‘ec tui re

 

 

 

: ls AC \ eC dene —
Seve Creal ae cee rt a

 

 

ee natant
_ al AAW

   

besa
0. Resp

   

wet Tae nl cute tay ~
pt Lt est

 

 

  

 

 

 

  

a SF it a pe
-oshebliz\s wan 7
gp “Us on A Com oF ce =
oy a Coae a. sity 8 (OB) 33- 4

Soe

 

 
|| .
Case 4720- -cv-00012-JRS-MJD Document 47-1 Filed 07/14/20 Page 8 of 8 PagelD #: 594

|

Los 7 (35. QB. B-t o&§ pk Menlo AG: 08.

32-4. ak TSB. 33 ok S-6 erhng S12, Lok 4

GEASAANS, Ross «Buby Tiley, Rode ©.

2s tr. 424 qu Lewis oy Weshndon

Roy udd Mwbes A0-T7 oS)
De. 3324 A, que De dake G4 TZ7~13&' on

Dw. 33-4 33-4 we ay \eexe Ore we
SRR Cow boul Se — EEA See
Be =

etnias rhea

     

of eoreremepenpeneneocenereasmecene es

heal vy, BE-F Moher 1006236 -IPA.

ne Pen lace: Pip rede seh oN
a IO ETALLATTN A gt

raphy Wo meng MaME A T99 Regs

Who % rant ae sobyed oe imu) reer Lorngleank

Stale ey eae

ate WS sh ame sme

 

 

Sea _.
Yan S, Ghat

LEQ
410.240 ||

 

 
